May 18, 2015
                                                            No oral argument required

                                        No. 13-08168-3

                                        03-14-00386-CR



                                              In The
                                  COURT OF APPEALS
                                           FOR THE
                            THIRD DISTRICT OF TEXAS




                                    STATE OF TEXAS,
                                     Plaintiff-Appellee
                                                 v.

                                   GAYLEEN S. TODD
                                  Defendant- Appellant.




                               On Direct Appeal from The
                               COUNTY COURT AT LAW
                                   OF (public) RECORD                                ^RECEIVED\
                         IN THE CITY OF GEORGETOWN                                      APR 282015
                              Trial Case No.                           l             VJiFFRfojSy

                                       TODD'S BRIEF
                                                                       Gayleen S. Todd
                                                                        2116 Juniper Trail
                                                                        Round Rock, Texas 78664

 1 Only cases have numbers. There being no charging instrument(s) filed, much less served, there is no
        case here by any number. A reference number used by the county court is 03-14-00386.
                           Identity of Parties and Councel

Appellant                                             Appellee

GAYLEEN S. TODD                                       STATE OF TEXAS
2116 Juniper Trail                                    Office of the Attorney
Round Rock, Texas 78664                               Williamson Co. Justice Center
                                                      In the City of Georgetown


Assertion of Rights
 Gayleen Todd (Todd1) asserts all her unalienable rights, privileges, and
immunities at Natural Law, Common Law, and Maritime Law, and all her
commercial rights relevant to " this state".

Objection to Non-judicial Decision Making
  Todd objects to and does not consent to any assignment or any referral of this
case, in any part, to any decision-maker other than a duly elected or properly
appointed judicial officer exercising full authority of an appellate court judge/
justice and who has an active and current oath of office on file. CF. Gonzales
f If the parties consent") (Construing 28 U.S.C. 636(b).

Objection to use of Private Law
  Todd objects to the use of unpublished cases. A cite to "WL" and "Lexis" is a
reference to materials not publicly accessible. For such references to even begin
to be meaningful, a full copy of the opinion for each "WL" or "Lexis" reference
must be attached.



                                  Table of contents


TODD'S BRIEF                                                                      i


Identity of Parties and Councel                                                   ii

 Assertion of rights                                                              ii

Appellant's Brief (Todd)                                                          ii

                           No Notice. No Commercial nexus
  Objection to Non-judicial Decision Making                  ii

  Objection to use of Private Law                            ii

Index of Authorities                                         v

Statement of Case                                            x

 Nature of the Case                                          x

 Course of Proceedings                                       x

 Present Trial Court Disposition                             x

No Oral Argument Requested                                  xi

Issues Presented                                            xi

Statement of Facts                                           1

 Record references                                           1

 Procedure                                                   1

 Merits                                                      3

Summary of the Argument                                     4

 No subject matter jurisdiction                             4

 No personal jurisdiction                                   4

 No evidence against Todd                                   4

 "judgment" is void                                         5

Argument                                                     5
Appellant's Brief (Todd)                                    iii

                           No Notice. No Commercial nexus
  Point 1: What was Todd's plea? -clerical error                                 5

  Point 2: Procedure to correct record is what?                                  5

 Point 3: Did the trial court compel Todd's consent?                             5

   Compelled consent generally                                                  5



   Compelled consent during trial                                               6

   The court totally relieved STATE of it's burden of proof                      8

 Point4: Did the trial court violate Todd's right to a fair trial? (Parti)      8

   Denial of right to a fair trial                                              8

   The trial totally disallowed Todd's defense                                  9

 Point 5: Did the trial court violate Todd's right to a fair trial? (Part 2)    9

   Denial of access                                                             9

 Point 6: Did the trial court violate Todd's right to travel?                  10

   The right to travel, generally                                              10

   There's no practical or legal difference between in-TER- and in-TRA-state ...10

    travel in "this state"                                                     11

 Point 7: Did the trial court violate Todd's right (not) to contract?           11

 Point 8: Did the trial court violate Todd's right (not) to engage in commerce?12

 Point 9: Does the trial court have personal jurisdiction?                      13
Appellant's Brief (Todd)                                                        iv

                           No Notice. No Commercial nexus
   Overview: The systemic problems regarding notice                            13

   Notice requires both filing and serving the paperwork                       13

   Notice used to require filing and serving two documents                     14

   Without both of those documents, there was no notice                        14

     The "The lack of attorney signature" problem                              14

     No pleading filed? — no Notice                                            14

     No pleading served? — no Notice                                           15

     In sum, no pleading? — no Notice                                          15

     The "lack of witness statement" problem                                   15

     In sum, no complaint and no pleading? — no Notice                         15

Point 10: How is it fair that the trial court had two attorneys prosecuting?   15

Point 11: What law did the trial court act on by refusing to answer the
             jurors' question during their deliberations?                      16

Request for Releif                                                             17

Certificate of Service


Appendix Contents                                                              20


                                 Index of Authorities


Cases


Alexander v. State, 240 S.W. 3D 72 (Tex. App. - Austin 2007 no pet.)
Anderson v. Liberty Lobby Inc., All U.S. 242 (1986)

Appellant's Brief (Todd)                                                        v

                           No Notice. No Commercial nexus
Aptheker v. Secretary of State, 378 U.S. 500 (1964)
Arizona v. Johnson, 129 S. Ct. 781 (2009)
Arnold v. United States, 544 U.S. 1058 (May 31, 2005)
Att Gen. of NY v. Soto-Lopez, Alb U.S. 898 (1986)
Bailey v. State, 15 S.W.3d 622 (Tex. App. - Dallas 2000, no pet.)
Ballard v. Comm'r; 544 U.S. 40 (2005)
Bates v. State Bar of Arizona; 433 U.S. 350 (1977)
Boddie v. Connecticut; 401 U.S. 371 (1971)
Burger King Corp. v. Rudzewicz; All U.S. 462 (1985)
Christopher v. Harbury; 536 U.S. 403 (2002)
Computize, Inc. v. NHS Comm. Group, Inc.; 992 S.W.2d 608 (Tex. App. -
Texarkana (1999, no pet.)
Davis v. State; 203 S.W.3d 845 (Tex. Crim. App. 2006)
Del Dev. Corp. v. Best Indus. Unif. Supply Co., Inc.,; 1A3 S.W. 2D 302 (Tex.
App.-Houston [14th Dist.] 1987, (writ, denied)
Devenpeck v. Alford 543 U.S. 146 125 S. Ct. 588 (2004)
Dunn v. Blumstein, 405 U.S. 330 (1972)
Edwards v. California 314 U.S. 160 (1941)
Escobedo v. Illinois 378 U.S. 478 (1964)
Ex Parte Smythe 116 Tex. Crim. 146, 28 S.W 2D 161 (Tex. Crim. App. 1930)
Garcetti v. Ceballos 547 U.S. 410 (2006)
Globe Leasing, Inc. v. Engine Supply and Mach Serv., A31 S.W. 2D 43 (Tex.
Civ. App. -Houston [1st Dist] 1969 no wrti)
Gonzalez v. United States 553 U.S. 242 (12 May 2008)
Goodman v. Luken Steel co. 482 U.S. 656 (1987)
Graham v. Lappin 255 F.3d 906 (7th Cir. 2001)
Griffin v. Breckenridge 403 U.S. 88 (1971)
Griswold v. Connecticut 381 U.S. 479 (1965)
Hamdi v. Rumsfeld 542 U.S. 507 (2004)
Heiner v. Donnan 285 U.S. 312 (1932)
Herring v. United States 129 S. Ct. 695 (2009)
Hiibel v. Sixth Judicial Dist. Court of Nev., Humboldt County 542 U.S. 177, 124
S. Ct. 2451 (2004)
Holmes v. State 323 S.W.3d 163 (Tex. Crim. App. 2009)
Illinois v. Caballes 543 U.S. 405, 125 S. Ct. 834 (2005)
In Re Winship 397 U.S. 133 (1955)
Jones v. Helmes 452 U.S. 412 (1981)
Jordan v. State 51 Tex. Crim. 531, 103 S.W. 633 (Tex. Crim. App. 1907)
Appellant's Brief (Todd)                                                       vi

                       No Notice. No Commercial nexus.
Kent v. Dulles 357 U.S. 116 (1958)
Kuntoplast of Am., Inc. v. Formosa Plastics Corp. USA, 937 S.W.2d 455 (Tex.
1996)
Lloyd v. Alexander 5 U.S. (1 Cranch) 365 (1803)
Marsh USA Inc. v. Cook 354 S.W.3d 764 (Tex. 2011)
Miranda v. Arizona 384 U.S. 436 (1966)
Moore v. Elektro-Mobil Technik GmbH, 874 S.W 2d 324 (tex. App. - El Paso
1994, writ denied)
Mullaney v. Wilbur 421 U.S. 684 (1975)
Murphy Bros. Inc. v. Michetti Pipe Stringing, Inc. 526 U.S. 344 (1999)
Ohralik v. Ohio State Bar Assn. 436 U.S. 447 (1978)
Plumbers' Union v. Borden 373 U.S. 690 (1963)
Pollock v. Farmers' Loan and Trust Co. 157 U.S. 429 (1895) (Pollock I)
Portier v. State 68 S.W 3D 657 (Tex. Crim. App. 2002)
Rothgery v. Gillespie County, Texas 554 U.S. 191 (2008)
Rowland v. California Men's Colony 506 U.S. 194 (1993)
Safford Unified Sch. Dist. No.l v. Redding 129 S. Ct. 2633 (2009)
Scott v. Harris 550 U.S. 372 (2007)
Shapiro v. Thompson 394 U.S. 618, 89 S. Ct. 1322 (1969)
Smith v. O'Grady 312 U.S. 329 (1941)
Standard Oil Co. of New Jersey v. United States 221 U.S. 1 (1910)
Storrie v. Cortes 90 Tex. 283, 38 S.W. 154 (1896)
Terry v. Ohio 392 U.S. 1 (1968)
Tex. Dept. of Parks and Wildlife v. Miranda 133 S.W.3d 217 (Tex. 2004)
United States v. Booker 543 U.S. 220 (2005)
United States v. Brown 117 F.3d 471 (11th Cir. 1997)
United States v. Diebold 369 U.S. 654 (1962)
United States v. Guest 383 U.S. 745 (1966)
Valle v. State 109 S.W 3D 500 (Tex. Crim. App. 2003)
Virginia v. Moore 553 U.S. 164, 128 S. Ct. 1598 (2008)
Webb v. State 766 S.W. 2D 236 (Tex. Crim. App. 1989)
Wiley v. State 1A S.W. 3D 399 (Tex. Crim. App. 2002)
Zemel v. Rusk 381 U.S. 1 (1965)
Zobel v. Williams 457 U.S. 55 (1982)




Appellant's Brief (Todd)                                                   vii


                       No Notice. No Commercial nexus.
Statutes


28 U.S.C.    636(a), (c)
28 U.S.C.    636(b)
Tex Gov't    Code Ann. 30.00024(a) (Thomson/West Supp. 2010)
Tex. Gov't   Code Ann. 30.00027(b) (1) (Thomson/West 2012)




Rules of Criminal Procedure


Tex. Crim. Proc. Code Ann. art 2.04 (Thomson/West 2011) ("Art. 2.04")
Art. 2.05
Art. 21.20
Art. 21.22
Art. 25.04
Art. 27.01
Art. 45.01 (repealed, eff. Sept. 1999)
Art. 45.018(b)
Art. 45.019



Rules of Civil Procedure


Fed. R. Civ. P. 8(c)
Fed. R. Civ. P. 8(c)(1)
Tex. R. Civ. P. 94
Tex. R. Civ. P. 316
Tex. R. Civ. P. 329b(f)


Rules of Appellate Procedure

Tex. R. App. P. 38.6




Appellant's Brief (Todd)                                                viii

                           No Notice. No Commercial nexus.
Treatises


1 Page, The Law of Wills 5.7, 5.11 (rev. 2003)

Amy Morris Hess, George Gleason Bogert & George Taylor Bogert, The Law of
Trusts and Trustees _ (Supp. 2011) ("Bogert")

Bogert 42 (Supp. 2011)

Bogert 44 (Supp. 2011)


Professional Responsibility

ABA Model Rules of Prof'1 Conduct R. 3.7 (2002) ("ABA Rule 3.7")

Tex. Disciplinary Rs. Prof'1 Conduct 3.08, 5.05, reprinted in 3A Tex Gov't Code
   Ann. pp. 296-97, 327, (title 2 subtitle G. app. A (after 84)
   (Thomson / West 2011) (Tex. State Bar R. art X 9)




Appellant's Brief (Todd)                                                      ix


                       No Notice. No Commercial nexus.
                              Statement of the Case


Nature of the Case


  "Civil" due to no Notice and no "actual grievance" Fail to maintain proof of

  financial responsibility


Course of Proceedings


  Todd's Special Appearance and Motion to Dismiss was supposed to be heard

before the trial court on the day of trial. Instead, each motion was overruled

before it could even be said. Todd Formally Declined to Plea, due to the lack

of Notice. Todd was continually denied the right to present case law and

evidence that would have proved the STATE to have no standing, no

jurisdiction, and no case against Todd.


Present Trial Court Disposition


Todd stands "convicted" of failure to maintain proof of financial responsibility.

Fine is $220.




Appellant's Brief (Todd)                                                            x
                           No Notice. No Commercial nexus


                            No Oral Argument Requested

      Oral argument is not expected to aid in the resolution of these issues.



                                  Issues Presented


Point 1:    What was Todd's plea? - clerical error

Point 2:    Procedure after reformation is what?


Point 3:    Did the trial court compel Todd's consent?

Point 4:    Did the trial court violate Todd's right to a fair trial? (part 1)

Point 5:    Did the trial court violate Todd's right to a fair trial? (part 2)

Point 6:    Did the trial court violate Todd's right to travel?

Point 7:    Did the trial court violate Todd's right (not) to contract?

Point 8:    Did the trial court violate Todd's right (not) to engage in commerce?

Point 9:    Does the trial court have personal jurisdiction?

Point 10:   How is it fair that the trial court had two attorneys prosecuting?

Point 11:   What "law" did the trial court act on by refusing to answer the
            jurors' question during their deliberation?




Appellant's Brief (Todd)                                                         xi

                        No Notice. No Commercial nexus.
                                Statement of Facts



Procedure




   Due to "no Notice" This is a non-case: hence civil. To talk procedural facts is

to talk procedural rules so as to identify the relevant procedural facts.

  The "case" was opened not with a complaint but with a "citation".

  Todd appeared specially, Sp. App., objecting to the trial court's subject matter,

jurisdiction, personal jurisdiction, and venue. There being no direct ruling, the

Sp. App. was denied by operation of law.

Formal Declination to Plea. STATE never gave Todd any Notice of any charge

against her. Todd never pled: hence never waived Notice: Hence no response

was ever due. See Art 45.018(b). Not only was no response due, but the trial

court never had jurisdiction. Not even to set a trial. Even per STATE'S hideously

tortured concept of "availability" of a "complaint", no "complaint" was even

"available".


  Since a ruling of any type, responsive to the Sp. App. has got to constitute

"any proceeding", cf Rothgery (arraignment is a proceeding), it follows, that as

of that date June 2, 2014, STATE'S deadline for timely service came and went.

  Arraignment didn't happen until the date of trial, and even then, there was still
Appellant's Brief (Todd)                                                              T

                        No Notice. No Commercial nexus.
No Notice to Todd of any charge against her in compliance with Art. 45.018(b).

STATE never served any charging instrument on Todd. Period. Much less a day

before "any [ie. the first] proceeding". If STATE actually believed it's Due-

Process-defiant "availability" theory, why was an unfilestamped copy of the

alleged "complaint" handed to Todd at all, even on the day of trial? STATE was

silent when confronted by the fact that a ticket alone is not a charging

instrument. That silence is proof enough what STATE is well aware of.

  By pretending the alleged complaint was available, STATE confessed not only

"no Service per Art. 45.018(b)" but also no intent to Serve, which is attitudinally

straight out of Art. 25.04, STATE is judicially confessing the total change in

what constitutes Notice now that Art. 45.01 has been repealed. STATE loses

either way: there was no Service of any (type of) charging instrument. Yet if

we're still under Art, 45.018(b), then the instrument to be Served is merely a

"complaint". But if we're now, (since 1999) UNDER Art. 25.04, Then STATE

must Serve not only a "Complaint" but also an "Information". There is no

Information to be found anywhere, including the Record and STATE most

certainly didn't Serve any "Information" at any time.

  The trial court ruled that Todd not be allowed to object to the commercial

terms identified in her Standing Evidentiary Objections. The sum and substance
Appellant's Brief (Todd)                                                     2

                       No Notice. No Commercial nexus
of that ruling is that it effectively prohibited Todd from being able to defend

herself in this matter. Specifically, that ruling prevented Todd from objecting to

the key commercial terms in "transportation" cases: "transportation", "vehicle",

"drive" (in all of its forms), "motor vehicle", and "operate" (in all of its forms).

Since STATE had no (and for this type of case never has) evidence of

"transportation", i.e., a bill of lading or a passenger manifest, the sole

mechanism on which STATE depends is consent to the commercial terms.

Merits


CITY acted at all times as STATE'S agent. In such capacity, CITY issued Todd

the fail to maintain financial responsibility ticket in dispute. The only people

liable for fail to maintain financial responsibility are those engaged in

transportation or those involved in an accident or some other form of harm

(bodily or otherwise) to another person or property. It matters then that there

was no harm of any kind and that Todd was never engaged in "transportation".

Specifically she was never (1) removing people and/or property (2) from here to

there (3) for profit or hire. (4) under any choice of law, including that of "this

state". CITY/STATE provided no evidence on any of these elements of

"transportation".

  Since STATE depends 100% not on any actual evidence of "transportation"
Appellant's Brief                                                                    3

                        No Notice. No Commercial nexus
but rather on the scam nature of commercial consent to the semantics of the


commercial terms of art, it's instantly relevant that the trial court totally

prohibited Todd from objecting at a critical time. In sum, on the merits, the trial

court compelled Todd to consent to being in "transportation"


                            Summary of the Argument


No Subject Matter Jurisdiction

  STATE never had an "actual grievance" because Todd was never engaged in

"transportation". Due to the absence of both "transportation" and Notice, this is a

non-case; hence civil.

No Personal Jurisdiction


  CITY/STATE never Served Todd with any charging instrument "at least a day

before any proceeding" Art. 45.018(b). Moreover, given the appeal of Art. 45.01

(effective 1999), Todd very strongly doubts that "complaint only" cases are still

lawful at all, and there certainly was no "information" Served.

No Evidence Against Todd

  There is no evidence that Todd (A) removed anything or anyone, (B) from

here to there, (C ) for profit or hire (D) under any choice of law including "this

state".
Appellant's Brief (Todd)                                                            4

                         No Notice. No Commercial nexus.
"Judgment" is Void

  The "judgment" is void. As STATE'S agent, CITY should be ordered to refund

Todd's cost of impounding her car and strike the so-called ticket off her record.


                                     Argument

Point 1: What was Todd's Plea? -clerical error


  Todd never entered a plea. How could she? She was never Served with

anything to which a responsive plea was due. The court entered a plea of Not

Guilty on Todd's behalf. Thus, Todd never waived Notice. If Todd's objection
                                                                                •


to the court's charge wasn't carried forward into the document, Todd objects to

the document.


Point 2: Procedure   to Correct Record is What?


Cy Tex. Rs. Civ. P. 316 (clerical errors) 329b(f) (timing of correction of clerical

errors). Since this court may actually have power to reform the county court's

documents, Todd is not submitting a Motion for Abatement. Cf. Alexander, 240
S.W. 3D at 74 (county criminal [i.e. appellate] court may affirm, reverse, or

reform the trial court's judgment) (citing Gov't Code 30.00024 (a)).

Point 3: Did the Trial Court Compel Todd's Consent?

  Compelled consent generally
Appellant's Brief (Todd)                                                              f


                           No Notice. No Commercial nexus
      Consent cannot be compelled, period. Rudzewicz (jurisdiction doesn't flow

from fraud, undue influence, or overwhelming bargaining power); Fed. R. Civ. P.

8(c); Tex. R. Civ. P. 94; Ballard (local rules don't justify (criminal) Due Process

violations); 636(a). (c) ("by consent only"): Gonzales ("If the parties consent")

(construing 636(b)).

      Compelled consent is the exact antithesis of the very soul of "this state".

The coercive environment vitiates the very "evidence" it purports to create.

Ohralik (addressing coercion specifically engaged by the legal profession). Bates

(addressing coercion specifically engaged by the legal profession) Escobedo

(coerced confession is not evidence): Miranda (same): 1 page 5,7, 15.11 (coerced

will is not evidence): Bogert 42 at 434, 44 at 452 and n.16 (coerced trust is not

evidence): Pollock I, 157 U.S. At 553-54 (1st of opinion) (non consent by even
1


beneficiary prevents amendment to trust agreement: Arnold (vacated per Booker)

("evidence" (and never-before-heard-of-charges) not presented at trial and not

agreed to at sentencing is (are) inadmissible for sentencing).

Compelled Consent During Trial

    Given that "transportation" is a privileged, commercial activity, for which a

"license" is required, it follows that such line of conduct is entered into one and

only one way: purely voluntarily.
Appellant's Brief (Todd)                                                            6
                           No Notice. No Commercial nexus


   Evidence of transportation typically includes a passenger manifest or a bill of

lading. There never was any such evidence in any way associated with this case.

  In matters that don't involve big rigs or buses or vans or taxis, CITY/STATE

goes to trial knowing full good and well that there are no people or goods

being moved from one point to another for profit or hire (under any choice of

law). In other words CITY/STATE knows full good and well that there's no

"transportation" at issue. By what mechanism, what shinanigan, what scam, then,

does STATE rely on to "prove" "transportation"? The answer is this: The

defendant's silence (i.e. consent) in response to questions using, thus presuming

satisfaction of, the key commercial term, which is "transportation". In other

words STATE'S "transportation" position is 100% bluff, 100% dependent on the

legal ignorance (or incompetence) of the defendant. STATE moves forward in

these matters in 100%) bad faith, and, here, the trial court subtly encouraged it.

  In short "the" defense to "transportation" non-cases, is consent to the

commercial terms, by which objection the term "transportation" is never

consented to. By the whole preventing Todd from objecting to the very terms

through which "consent" is clandestinely acquired in such cases, the municipal

court has not only compelled Todd's consent but also has violated Todd's access

to the court, right to a fair trial, and right (not) to contract.
Appellant's Brief (Todd)                                                             ]
                        No Notice. No Commercial nexus.


  The matters to which Todd objected aren't just matters of evidence. They're

also matters that go to the very heart of her defense. See her Sp. App. where

the defendant doesn't consent to being regulated as one engaged in

"transportation". CITY/STATE never has standing: hense the court never has

subject matter jurisdiction. Thus it's not just a matter of evidence on the merits

but also a matter of evidence on the threshold issue of jurisdiction. See Todd's

Sp. App.

  The court totally relieved STATE of it's burden of proof

  By compelling Todd's consent, the court relieved STATE of it's burden. Cf.

Scott (summary judgment, video of car chase relevant), (citing Diebold, 369 U.S.

at 655: Anderson, All U.S. at 255) (summary judgment presumptions are

against movant). Mullany (citing In re Winship) (to relieve plaintiff of burden is

to violate Due Process.): Heiner.

Point4: Did the Trial court deny Toddfs Right to a Fair Trial? (parti)

  Denial of Right to Fair Trial (part 1)


    Anytime the defendant is flat out prevented from putting on her defense, the

right to a fair trial is violated. In most cases it's a matter of evidence exclusion

Cf, e. g. Holmes 323 S.W. 3D at 169-70 (prohibited from cross exam of STATE'S

expert): Davis (evidence): Valle, 109 S.W.3d at 506: Webb 766 S.W.2d at 244
Appellant's Brief (Todd)                                                      8
                          No Notice. No Commercial nexus


(exclusion of witness). Of course the commonly cited case is Potier. The analysis

with language that is the closest to the concept at issue here is Wiley, 1A S.W.

3d at 405 ("In other words the erroneous ruling goes to the heart of the

defense"). Todd was in fact prevented from defending herself: hence, she was

denied a fair trial.


  The Trial Court Totally Disallowed Todd's Defense

     The trial court completely prevented Todd from defending herself and

basically compelled Todd to consent to "everything". By not being allowed to

object to the key commercial terms on which the consent-based "transportation"

scam depends, Todd was compelled to consent to being a party willfully and

knowingly engaging in "transportation" activity: hence, also to the matters for

which CITY/STATE carries the burden of proof, e.g., standing (proving the

existence of an "actual grievance"): thus, ultimately, to the court's subject matter

jurisdiction. In short, the trial court violated Todd's right to a fair trial.

Point 5: Did the Trial Court Deny Todd's Right to a Fair Trial (part 2)

  Denial of Accessible


    See Motion for New Trial. The prosecutors were allowed to access all kinds

of materials via the computer during the trial. Todd was not allowed to access

anything by computer and had to rely on the printed materials. That's a
Appellant's Brief (Todd)                                                               9
                        No Notice. No Commercial nexus.


flagrantly unfair trial environment. Cf. Hamdi (denial of access and of

opportunity to be heard): Boddie (denial of access): Harbury (same).

Point 6: Did the Trial Court Violate Todd's Right to Travel?

  The Right to Travel, generally


    Post-1913. Edwards (right to "transport" indigent people in interstate

commerce): Kent (even communists have a right to travel (passport)): Aptheker

(travel at home and abroad is a right guaranteed to a citizen, even to

communists.): Zemel (citing Kent, Aptheker) Guest (241 broad enough to cover

right to travel from state to state). Post 1965 (case start dates). Griffin (right to

interstate travel: Dunn (clarifying Shapiro "In any classification which serves to

penalize the exercise of that right, unless shown to be necessary to promote a

compelling governmental interest, is unconstitutional." 394 U.S. At 634): Jones v.

Helmes (right to travel is "interstate" in nature); Zobel (concuring opinions

provide context for right to travel cases); Soto-Lopez; (sometimes "right to travel"

may be better labled as "right to migrate").

  There's no practical or legal difference between in-TER-state and in-TRA-
  state travel in "this state".


    There are no States. Post-1965. Cf. Graham (despite Art. Ill 2, Art. IV, 2,

and the Sixth Amendment, Colorado (transferee) trial court had jurisdiction
Appellant's Brief (Todd)                                                             H)"

                           No Notice. No Commercial nexus
over (criminal) Murrah Building bombing cases which arose in Oklahoma; to

challenge the transferee court's jurisdiction by arguing the "constitution" was (1)

frivolous, (2) without merit, (3) of no authority, and (4) ludicrous. Post 1913

See also U.S. Const. Amend. 17. The 17 Amendment superceded the original

language as to how "senators" are chosen. Originally, the senate was the State's

legislative body, which offices were filled by action of each State. States haven't

selected "their" representative for "their" legislative body since 1913, meaning

States haven't existed for all kinds of legal purposes since 1913.

  There is a theoretical difference between in-TER-state and in-TRA-state activity.

The "right to travel" is recognized in, and it's associated with the notion of

in-TER-state travel. However given that there is only one "state" i.e. "this state,"

"everything" is in-TRA-state. Thus either there are no in-TER-state theories that

apply at any time for any reason, which means that there's no in-TER-state right

to travel, any more, or that in-TER-state "right to travel" permeates the entirety

of "this state".


Point 7: Did the Trial Court Violate Todd's Right (not) to contract?

  Even if what we're talking about is an in-TRA-state matter, hence nothing for

which the in-TER-state "right to travel" is relevant, we're still talking about

"transportation", which is engaged one and only one way: "voluntarily". No one
Appellant's Brief (Todd)                                                             IT
                        No Notice. No Commercial nexus


may be "compelled to agree" to engage in "transportation" activity.

  Standard Oil Co. (anti-trust context, right to carry on trade or business is

recognized in context of right to contract); Goodman (right to contract in race

discrimination context); Plumbers' Union (union tortiously interfered with right to

contract). See also Fed. R. Civ. P 8(c) 1 (affirmative defense of duress); Tex. R.

Civ. P. 94. CCA: Jordan, 51 Tex. Crim. at 532. 103 S.W. at 634. Ex Parte

Smythe, 116 Tex. Crim. at 149. 28 S.W. 2d at 163 Tex. S. Ct.; Storrie 90 Tex.

at 287, 38 S.W. at 156; Marsh USA Inc.

  Todd has a right not to contract, which right she has asserted from the instant

this started. By asserting her objections to the key commercial terms on which

this "transportation" scam so heavily depends, via her Sp. App. and then via

her Standing Evidentiary Objections, she was asserting her right not to contract

By overruling her Sp. App. and by bulldozing her Standing Evidentiary

Objections, the trial court disallowed her objections, effectively compelling Todd

to agree that she was engaged in "transportation", where the reality is that she

never was. Thus, the trial court has violated Todd's right not to contract.

Point 8: Did the Trial Court Violate Todd's Right (not) to Engage in
         Commerce?


  See e.g. Griswold (to outlaw contraceptives is to compel married women to
Appellant's Brief (Todd)                                                    12
                           No Notice. No Commercial nexus


use "marriage license" to make babies for STATE) (i.e. even those with licenses

cannot be compelled to use them.)

  STATE cannot compel even those with "licenses" to engage in that line of

commerce for which that "license" exists. A cab "driver" or "operator", a bus

"driver" or "operator" can never be prevented from also just being a "traveler".

Just because one has a "license" it absolutely, positively, no way under the

heavens means that s/he's actually using it at any particular time. Thus, those

who are not in those professional lines of "transportation" are never "drivers" or

"operators" by any means other than STATE'S skullduggery in the legal

mechanism of clandestine consent. To disallow Todd's objections is to compel

Todd into "transportation".

Point 9: Does the trial court have personal jurisdiction?

  Overview: The systemic problems regarding Notice.

    For there to be personal jurisdiction, there must first be proper Notice.

  Notice requires both filing and serving the paperwork

    Murphy Bros. Inc. (timing and sequence matter regarding filing and serving)

Lloyd, 5 U.S. At 366 ("A citation not served is as no citation"). Clearly

"citations" and "complaints" Art. 45.018(b), are two entirely different things

    All cases whether civil or criminal, have the same generic requirements. Cf
Appellant's Brief (Todd)                                                          \3
                        No Notice. No Commercial nexus.


O'Grady. See also United States v. Brown ("real Notice" habeas context).

   And there is to date, no Notice: hence, this is a non-case i.e. civil.

 Notice used to require filing and serving two documents.

Before about 1965, Notice for misdemeanor cases required the filing and

serving of two documents: (1) a sworn statement ("complaint") and (2) a

pleading, i.e. the Information. See Arts. 2.04, 2.05, 21.20, 21.21, 21.22, 27.01.

  Without both of these documents, there was no Notice.

    THE LACK OF ATTORNEY SIGNATURE PROBLEM


    To examine into the pleading first, STATE is, in actuality, a corporate entity,

a commercial enterprise, doing business in "this state" via the benefit of a tax

exemption certificate. No artificial entity may appear in court without authorized

signature. For a misdemeanor case that authorized signature exists if there's a

pleading. For a misdemeanor, the pleading is the Information.

   No pleading filed- no Notice

   [Tex. Const. Art. 5, 12]; Arts. 2.04, 21.20, 21.21, 21.22, 27.01: Rowland 506
U.S. at 201-03 (all artificial entities must have counsel-federal); Tex. R. Civ. P.

7 (corporations must have counsel - state); Kuntoplast of Am. Inc., (same)

Computize Inc. (same) Moore; (same) Dell Dev. Corp. (same) Globe Leasing Inc.

A31 S.W. 2D at 45-46 (same); ABA Model Rules of Prof'L Conduct R 3.7
Appellant's Brief (Todd)                                                            14
                        No Notice. No Commercial nexus.


(material witness can't also be attorney of Record); Tex Disciplinary Rs. Prof1
Conduct 3.08, 5.05 (same, plus facilitating unauthorized practice); Garcetti v.

Ceballos (ethics still matter; "whistleblower" lawyer who testifies against client

is fortunate still to have license, much less job); Tex. Dept. of Parks and

Wildlife v. Miranda (standing, burden on plaintiff, requires "actual grievance" -

state).

     No pleading served? - no Notice

     A pleading has meaning sometime after it's been filed, not before. See

Murphy Bros. Inc. A pleading has meaning sometime after it's been served, not

before. Lloyd, 5 U.S. At 366 ("A citation not served is as no citation.").

     In sum, no pleading? No Notice

     Thus without a pleading, there simply was no Notice, thus no case.

     The Lack of witness statement problem

     No "administrative citation" ("ticket") has ever been a "complaint". A

"complaint" is a sworn statement. See Arts. 2.04, 21.22, 45.018 and 45.019

     In sum, no complaint and no pleading? - No Notice

     Thus, it used to be that without the filing and serving of both a

"complaint" and an Information, there simply was no Notice.

Point 10: How is it fair that the trial court had two attorneys prosecuting?
Appellant's Brief (Todd)                                                             1?
                           No Notice. No Commercial nexus.


   The trial court had two prosecuting attorneys conspiring against Todd. Todd

was not allowed to have representation other than herself. The trial court was in

direct violation of Tex. Crim. Code of Proc. Art. 45.020(b). Not more than one

council is allowed to conduct either the prosecution or defense. Todd-0. STATE

-2 Fair? Impartial? Legal? Not.

Point 11: What law did the trial court act on when refusing to answer the

jurors' question?

   The jury asked this question during deliberation, "Is there a legal procedure

allowing the entry of a license plate into a database for the purpose of

identifying whether a car has insurance?" To which the Judge replied, "The court

under the law, is not permitted to answer the question you presented." Todd

demands to know what "law" allows or disallows the trial court to answer a

jury's question? It all could have been over then and there.

     In application of these points


   There was never any "transportation" at issue, which greatly explains why

there was never any evidence of "transportation". Since Todd was not engaged

in "transportation", there was no "vehicle", no "driver", no "motor vehicle", and

no "operator". Therefore there was never any authority to issue any ticket. For

the trial court to disallow Todd's objections to these terms, was for the trial
Appellant's Brief (Todd)                                                           16"
                        No Notice. No Commercial nexus.


court to prevent, completely, Todd's defense, and to compel consent, and to deny

access, and to violate Todd's right to a fair trial. This trial was in no way fair

or impartial. There were two licensed prosecuting attorneys and a judge who

would not listen to, or accept any evidence of, or take judicial notice of,

anything that even had a chance of causing reasonable doubt, all conspiring Todd

in order to strip her of her rights and maliciously, knowingly, and illegally

condemn her in the eyes of the jury.


Request for Relief

   Wherefore, premises considered, Todd requests relief as follows:

     * Declare that Todd's right of Due Process has been violated:

     * Reform the clerical errors that the county court refused to correct (points


     * Declare that the repeal of Art. 45.01 materially changed the procedures

      (point 9) and also declare that Notice for all misdemeanor matters requires

      both a "Complaint" and an Information.

     * Declare that for municipal courts of record, the period of "one day" for

      Notice, as found in Art. 45.018(b), is unconscionable.

     * If Art. 45.018(b) still applies, declare that a "proceeding" includes ruling

      on a pre-trial motion, setting a trial date, and conducting a trial.
Appellant's Brief (Todd)                                                             17
                          No Notice. No Commercial nexus.


      * Strike Art. 25.04 which purports to relieve STATE of it's burden to

      both file and Serve it's original pleading(s), as repugnant to Due Process.

      * Declare that STATE'S Notice is facially invalid for proceedings in

      municipal courts of Record where there's (A) no attorney's signature, and

      (B) no address provided for Service of the defendants documents.

      * Having settled what Notice now requires, Vacate the "judgment" as void

      for want of personal jurisdiction, due to no Notice both substantively

      (inadequate documents) and procedurally (Nothing Served ahead of trial)

      *Vacate the "judgment" as void for want of subject matter jurisdiction,

      due to no "transportation" proved: thus failure to prove standing and

      submitting no evidence in support of the "judgment".

      *Vacate the "judgment" as void as a result of the trail court's having

         Compelled Todd's consent to

              "transportation"
              "vehicle"
              "motor vehicle"
              "drive" (in all forms) and
              "operate" (in all forms) and

         Violated Todd's


              right to a fair trial
              right to travel
              right (not) to contract
Appellant's Brief (Todd)                                                          \S
                                                                   /RECEIVED N
                           No Notice. No Commercial ne                      MAY 1 8 2015
             right (not) to engage in commerce
                                                                          TWRDCOURJ OF APPEALS,
                                                                      \      JEFFREY D.KYLE /

       * Declare the entire Transportation Code either (1) 100% commercial, as is

       the commonsense understanding, or (2) totally vague for want of

       definitions of "transportation" and "this state".

       * Refund the impound amount for Todd's car.

       * Award Todd costs and all other relief to which she is justly entitled.


                                            Respectfully submitted,



                                              G^YLEEN S. TODD
                                              2116 Juniper Trail
                                              Round Rock, Texas 78664




Appellant's Brief (Todd)                                                                          19
                        No Notice. No Commercial nexus.            /"RECEIVED\
                                                                         MAY 1 8 2015

                             Certificate of Service                    THIRD COURT OFAPPEALS
                                                                   \      JEFFREY P. KYLE /



   By my signature below, I certify that on this the 24th day of April, 2015, I
served a true and correct copy of this brief with it's Appendix on the following
by certified mail or by 3-day or faster delivery:


     Court of Appeals
     Third district
     P.O.Box 12547
     Austin, Texas 78711



                                                         'Ot/l^^ ^M
                                                       AYLEEN S. TODD




                               Appendix Contents


    Judgment and Sentence Taken After a Jury Trial                                Al

    Charge of The Court                                                           A2

    Court Response to Jury Question                                              A3

    Bill of Service for Impoundment of Car                                       A4




Appellant's Brief (Todd)                                                                  20
                                                                       Gayleen S. Todd
                                                                       2116 Juniper Trail
                                                                       Round Rock, Tx
                                                                       78664


Jeffrey D. Kyle
Clerk
Court of Appeals
Third District of Texas                                                       RECEIVED
P.O. Box 12547                                                                MAY 1 8 2015
Austin, Tx. 78711
                                                                           THIRD COURTOFAPPEALS.
                                                                          "   •ffFREYD. KYI P y
court of appeals number:       03-14-00386-CR
trial court case number:       13-08168-3



                                       May 6, 2015


                                Certificate of Compliance


      Concerning the Appellant's Brief I sent via certified mail on April 28 th , and was
received by the court clerk, but was not filed, here is the calculation of words in said
document according to the computer program used to write it:


     There are 6019 words in the document.




                                                         Gayleen S. Todd
No Notice. No Commercial nexus.
                                                                                                                 JAIL SEN"~E^C


                                                                 CAUSE NO. 13-08168-3

THE STATE OF TEXAS                                                                           COUNTY COURT AT LAW #3


VS.                                                                                          OF


GAYLEEN S TODD                                                                               WILLIAMSON COUNTY, TEXAS

                                          JUDGMENT AND SENTENCE TAKEN AFTER A JURY TRIAL

On June 02, 2014, this cause was called for trial. The State appeared by and through Williamson CountyAttorney Dee Hobbs, and
^ the above-named Defendant having voluntarily waived his/her rightto counsel appeared in person.
•       the above-named Defendant appeared in person with his/her attorney,

Both parties announced "ready" for trial. Defendant was arraigned and/or waived arraignment and the Court entered a plea of NOT
GUILTY to the offense of FAIL TO MAINTAIN FINANCIAL RESPONSIBILITY, a Class C Misdemeanor committed on or about May
15, 2013, as charged by the Information herein. A jury of six persons was selected, empanelled, and sworn. After hearing the
Information read, receiving the evidence submitted and the charge of the Court, and hearing arguments of counsel, said jury retired to
deliberate and returned the following verdict in open court: "We, the Jury, find the Defendant, GAYLEEN S TODD, GUILTY of the
offense of FAIL TO MAINTAIN FINANCIAL RESPONSIBILITY as charged in the Information." Said verdict form was signed by the
presiding juror.

The trial then proceeded to the punishment phase where Defendant elected to have his/her punishment assessed by the same jury.
Said jury then heard evidence regarding punishment, retired to deliberate, and returned the following verdict in open court: a fine of
$220.00.

It is therefore ADJUDGED that Defendant is guilty ofthe offense of FAIL TO MAINTAIN FINANCIAL RESPONSIBILITY, and is hereby
sentenced to pay a fine of $220.00. All costs of courtincurred herein are hereby taxed to Defendant.
                                                          SPECIAL FINDINGS AND ISSUES
•       TheCourt AFFIRMATIVELY FINDS Defendant committed family violence inthe course ofcommitting the offensecharged.
•       Defendant is ORDERED to pay restitution of $               to
        through the Williamson County Community Supervision andCorrections Department orthe County Attorney's Office.
D Defendant's driver's license is SUSPENDED for days, beginning June 3, 2014
D If eligible, Defendant is to receive credit on thislicense suspension for any prior administrative license revocation.
• AVictim Impact Statement was returned to the prosecuting attorney and provided to the Court for consideration in sentencing.
                                                                 ORDER OF COMMITMENT
The Honorable Sheriff of Williamson County is ORDERED to take Defendant into custody and keep him/her in the County Jail until
expiration ofthe following sentence: Defendant has been SENTENCED to a term of DAYS-in jail, with credit for              days served.
This sentence is to be served:

•       on CONSECUTIVE DAYS
•       on CONSECUTIVE DAYS in the Williamson County Work Release Program
•       on CONSECUTIVE WEEKENDS
 •       through the Williamson County Community Service Restitution Program (Road and Bridge) in lieu ofincarceration. The Defendant
        is ORDERED to reportto the program coordinator at 7:45AM on the date the sentence is orderedto begin.

    Said sentence shall begin

    Defendant has been ordered to pay the following fine and court costs:
           $       220.00      Fine
           $       222.00      Court Costs
           $       442.00      TOTAL
    •    Unless Defendant can produce a receipt showing payment in full to the County Clerk, do not release Defendant until he/she has
         received credit for          additional days in jail.

    E3 Defendant is ordered to pay said costs to the County Clerk in full by July 18, 2014
    Failure to pay said costs in full by said date will result in a capias pro fine warrant being issued for Defendant's arrest
    If Defendant fails to appear for weekend jail, work release, or Road and Bridge, in accordance with this Order, this sentence is
    hereby commuted to CONSECUTIVE DAYS in jail upon Defendant's arrest until it is satisfied.

    This sentence shall run CONCURRENT with the followi
                                                                          iifb,.Av
    SIGNED June 3, 2014
                                                                        JUN 0 3 2014
    Defendaq^^^fthumbprint •
                                                            CAUSE NO. 13-08168-3


THE STATE OF TEXAS                                                                               COUNTY COURT AT LAW #3


VS.                                                                                              OF


GAYLEEN S TODD                                                                                   WILLIAMSON COUNTY, TEXAS

                                TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

I, judge of the trial court, certify this criminal case:

El         is nota plea-bargain case, and the Defendant has the right ofappeal; or
•          is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not withdrawn or waived,
           and the Defendant has the right of appeal; or

D          isa plea-bargain case, but the trial court has given permission to appeal, and the Defendant has the right of appeal; or
•          is a plea-bargain case, and the Defendant has NO right ofappeal; or
•          the Defendant has waived the right of appeal.


SIGNED June 3, 2014



Ihave received acopy of this certification. Ihave also been informed of my rights concerning any appe^o>tnis criminal case, including
any right to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas Rules of Appellate Procedure. Ihave been
admonished that my attorney must mail a copy of the court of appeals judgment and opinion to my last known address and that Ihave
only 30 days in which to file a pro se petition for discretionary review in the Court of Criminal Appeals. Tex. R. App. P. 68.2 I
acknowledge that, if Iwish to appeal this case and if Iam entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which Iam currently living or any change in my current prison unit. Iunderstand that,
because of appellate deadlines, if Ifail to timely inform my appellate attorney of any change in my address, Imay lose the opportunity
 to file a pro se petition for discretionary review.


                                                                                     DEFENDANT'S ATTORNEY
 DEFENDANT


 Mollinn address
 Mailing arlrlrocc        '                    7&7 fit £/                            State Bar Number



    Telephone number                                                         __      Telephone number
                                                                            bled
    Fax number, if any                                                                FaXTrarnTOT if any

                                                                       JUN 0 3 2014          ^

                                                                                                 X
                                                                  County Cierk, WilliamsonCq. T%
                                         NO. 13-08168-3



The State of Texas                                  §        in the county court at law
                                                    §
VS.                                                 §        NUMBER THREE
                                                    §
GAYLEEN S. TODD                                     §        WILLIAMSON COUNTY, TEXAS


                                   CHARGE OF THE COURT



Ladies and Gentlemen of the Jury:

           The Defendant, GAYLEEN S. TODD, stands accused by information with the offense
of Failure to Maintain Financial Responsibility, it being alleged that said offense was committed
in the territorial limits of the City of Round Rock, Williamson County, Texas, on or about the
15th day of May 2013, to which charge the Court has entered a plea of 4iNot Guilty" for the
defendant. I now give the following instructions in this case:

                                                    I.


           Our statutes provide that a person may not operate a motor vehicle in this State unless
financial responsibility is established for that vehicle.

           Statutes provide further that as a condition of operating a motor vehicle in this state, the
operator of said vehicle on request shall provide to a peace officer evidence of financial
responsibility by exhibiting: (1) a motor vehicle liability insurance policy; (2) a filed surety
bond; (3) a deposit of case or securities with comptroller; (4) a deposit of cash or cashier's check
with county judge; or (5) a certificate of self-insurance issued in compliance with statute.

        It is a defense to prosecution that the person charged produces to the court proof of
financial responsibility that was valid at the time that the offense occurred. It is also a defense to
prosecution that the person operating a vehicle in violation of this section was in possession for
the sole purpose of maintenance or repair and was not owned in whole or in part by that person.

         Our statutes further provide that this section does not apply to the operation of a motor
vehicle that is a former military vehicle or is at least 25 years old; is used for exhibitions, club
activities, parades, and other functions of public interest and not for regular transportation; and
for which the owner files with the department an affidavit, signed by the owner, stating that the
vehicle is a collector's item and used only for exhibitions, club activities, parades, and other
functions of public interest and not for regular transportation. The law does not apply to the
operation of a neighborhood electric vehicle or golfcart that is operated only as authorized by
statute; or a volunteer fire department for the operation of a motor vehicle the title of which is



Jl;Iuli ' f,i f»
held in the name of a volunteer fire department unless a person is operating that vehicle in a
manner inconsistent with a volunteer fire department.


                                                  II.


         In your deliberations, you shall use the following definitions:

       "Motor Vehicle " means a self-propelled vehicle designed for use on a highway, a trailer
or semitrailer designed for use with a self-propelled vehicle, or a vehicle propelled by electric
power from overhead wires and no operated on rails. The term does not include:
               (A)   a traction engine;
               (B)   a road roller or grader;
               (C)   a tractor crane;
               (D)   a power shovel;
               (E)   a well driller;
               (F)   an implement of husbandry; or
               (G) an electric personal assistive mobility device as defined by statute

                                                  III.


          Now therefore, if you believe from the evidence beyond a reasonable doubt that on or
about the 15th day of May 2013, the defendant, GAYLEEN S. TODD, did then and there, in
the territorial and corporate limits of the City of Round Rock, in Williamson County, Texas,
operate a motor vehicle on a public street, to wit: Gattis School Road, when there was not in
effect any authorized method of establishing evidence of financial responsibility for that vehicle,
contrary to the ordinance of the city of Round Rock, and the defendant was not in possession of
the vehicle for the sole purpose of maintenance or repair and has not produced proof of financial
responsibility that was valid at the time of the offense, was not operating a former military
vehicle or is at least 25 years old, was not used for exhibitions, club activities, parades, and other
functions of public interest and not for regular transportation, the vehicle was not a neighborhood
electric vehicle, golf cart or a volunteer fire department vehicle being operated in compliance
with being a volunteer fire department vehicle, you will find the defendant ,;Guilty." If you do
not so believe or if you have a reasonable doubt thereof, you will acquit the defendant and say by
your verdict "Not Guilty."


                                                  IV.


        The law of the State of Texas provides that intent is not an element which must be
proven by the State for the offense of Failure to Maintain Financial Responsibility.




          The prosecution must prove each and every element of the offense beyond a reasonable




JllO GlAKl.i                                                                                ''v
doubt.


                                                 VI.


        All persons are presumed to be innocent. The law does not require a defendant to prove
his/her innocence or produce any evidence at all. The presumption of innocence alone is
sufficient to acquit the defendant, unless the jurors are satisfied beyond a reasonable doubt of the
defendant's guilt after careful and impartial consideration of all the evidence in the case.


                                                 VII.


         Under our Constitution and laws, every defendant has the right to remain silent and not to
testify. If the Defendant did not testify at trial, you are not to discuss or consider that fact in your
deliberations.
                                                 VIII.


        You cannot infer guilt from the fact that a person has been arrested, confined, indicted, or
otherwise charged with an offense. You are further instructed that the Complaint and Information
against the Defendant are not evidence in the case. The sole use of the Information is to charge
the offense and to inform the Defendant of the alleged offense. The reading of the Information to
the jury cannot be considered as a fact or circumstance against the Defendant in your
deliberations.


                                                  IX.


       You are charged that you are permitted to receive evidence regarding the case or any
witness therein only from the witness stand and the exhibits that have been admitted into
evidence by the judge. No juror is permitted to communicate to any other juror about anything he
or she may have heard concerning the case from any source other than the witness stand and the
exhibits.




       In deliberating the case, you are not to refer to or discuss any matter or issue not in
evidence before you. However, you are permitted to make reasonable inferences from the
evidence.


                                                  XI.


         You are the exclusive judges of the facts proved, of the credibility of the witnesses and
other sources of evidence, and of the weight to be given to the testimony and evidence, but you
are bound to receive the law from the Court, which is herein given you, and be governed thereby.
Do not let prejudice or sympathy play a part in your deliberations.




JlIO GlAKln                                                                                    '' M
                                                     XII.


        After argument of counsel, you will retire and select one of your members as your
Presiding Juror. It is the duty of your Presiding Juror to preside at your deliberations and to vote
with you in arriving at a verdict. Your verdict must be unanimous. After you have arrived at a
unanimous verdict, your Presiding Juror must sign the attached form that conforms to your
verdict. In no event shall the Presiding Juror sign more than one of such forms.


                                                     XIII.


        During your deliberations, you shall not separate from each other, nor talk with anyone
not of your jury. No one has any authority to communicate with you except the Officer who has
you in charge. You may communicate with this Court in writing, by a note signed by your
Presiding Juror, through the Officer who has you in charge. Do not attempt to talk to the Officer.


            Signed and Submitted to the Jury on this, the    -"'   day of   ,,,. vV         , 2014.


                                            "   -\

                                  JUDGE PRESIDING




 J.;i<> Thau..i                                                                            l>A(:i 4 0i (}
                                     NO. 13-08168-3



THE STATE OF TEXAS                                    IN THE COUNTY COURT AT LAW


VS.                                                   NUMBER THREE


GAYLEEN S. TODD                                       WILLIAMSON COUNTY, TEXAS



                                 VERDICT OF THE JURY



         We, the Jury, find the Defendant, GAYLEEN S. TODD, GUILTY of the offense of

Failure to Maintain Financial Responsibility.




         Signedon this, the        day of                 , 2014.




                              PRESIDING JUROR




                                                                             I' \M   •> <>!   i'i
JUU\ GlAKtil
                                     NO. 13-08168-3



THE STATE OF TEXAS                                    IN THE COUNTY COURT AT LAW


VS.                                                   NUMBER THREE


GAYLEEN S. TODD                                       WILLIAMSON COUNTY, TEXAS



                                 VERDICT OF THE JURY



          We, the Jury, find the Defendant, GAYLEEN S. TODD, NOT GUILTY of the offense

of Failure to Maintain Financial Responsibility.




          Signedon this, the       day of                 , 2014.




                               PRESIDING JUROR




Jl'KV GlAKtil
                                    NO. 13-08168-3



The State of Texas                                     IN THE COUNTY COURT AT LAW


vs.                                                    NUMBER THREE


GAYLEEN S. TODD                                        WILLIAMSON COUNTY, TEXAS


                    COURT RESPONSE TO JURY QUESTION


The Court under the law is not permitted to answer the question you presented. Please consider
only the instructions that have been given to you and continue with your deliberations.




       Signed andSubmitted to the Jury on this, the $Cck day of       \) W-w?           , 2014.




       JUN 0 3 2014


   1r®&-   'rl w'"iamsonCo.,TY
                                Bill of Service TDLR# 0644778VSF
Date: OS-/S-/S

Sunrise Towing
1101 N. Industrial Blvd #A
Round Rock, TX 78681
(512)238-8229

Owner's or Lienholder's Name : ZJoh m Kachntai'
Address: £/S3 (TsjaJtZyfo^t P<0.
City, State, Zip: Sx/n (Marc**; TY 78C66
To whom it may concern: (per Vehicle Storage Facility Act, Occupation Code, Title 14, Ch. 2303)

Your vehicle has been impounded and stored at Sunrise Towing, 1101 N. Industrial Blvd. #A R.R., TX 78681, Tel:
(512) 238-8229, #0644778VSF. The vehicle was impounded by the authority of:
   K -&. P. O                           and accepted for storageon os-/S-i^ . The vehicle was towed from
 IES K. lH 3S Ste. ADO , R.R., TX 78664, Tel: (512) 238-8229.Tow Company # 006452258C.

The vehicle is a QOOO (Year) ffkndta (Make) fhZco (Model) UJhifS               (Colort. bearingCg3/Wf2(License
Plate Number) TY           andJTill/gJ^MVflafV?^ (V1N).
Vehicles released between 8:00 A.M -12:00 A.M Monday - Saturday and 8:00 A.M - 5:00 P.M Sunday. National
Holidays Closed. Vehicles released after hours within 1(one) hours notice.


The following charges have accrued. "Total storage charges cannot be computed until vehicle is claimed. The storage
charge will accrue daily until vehicle is released."

Daily Storage rate: $ 20 per day            S ~
Notification Fee                            I
Impoundment Fee                              S5Q.te
Sales Tax (8.25 %)
Sub-total
   Tow Rate
Winching
Dollies
Clean Up
Transfer to Body Shop
Extra Time (stand by)
Additional Labor
Other:
Total C


Removed by VY 'JA^^f/^^ ,                         wrf Operator       IJ$J/                    Date: OS-IS-1J
 hereby accept thVabove described vehicle and verify that I have the right to possess the vehicle, In addition. I have
reviewed details of charges on the original tow ticket or tow invoice and I have been advised of the Precinct and the
Justice of the Peace having jurisdiction in which the vehicle was towed.


Questions or unresolved complaints about stored vehicles may be directed to: Texas Department of Licensing &
Regulation, P.O. Box 12157. Austin. Texas 78711 or 1-800-803-9202. wwv/.license.state.tx.us/Complaints/
DRIVER NAME:          M.BoJlos                                           TOW TRUCK LICJ
WRECKER LIC.#            1420?                                              INVOICE #




                                              Sunrise Recovery
                                          3103 M. 1H3S. Suite#'^oo
Phone #      (512)238-8229
TDLR#006452258C
                                             Round Rock, TX 78664
                                                                                                                   TDLR#0644778VSF
Date 0S-/S-/3
TIME/1:42 @ PM
LOCATION OF VEHICLE             /3>SS       GaJtfil     Sebcvf /&.               /?. rZ    7*
PQ 7^///c S/0/7                       YEAR       QOOO               MA^          /?7«?<2fcf                 MODEL Profej^ £
                                                                                                 TOTAL CHARGE:
                                                                                                                   12£
                                                AUTHORIZATION TO REMOVE VEHICLE:
              Igive Sunrise Towing my permission and authorization to remove this vehiclerthxj where itis parked on the property.
                                                                   Signaturi
                                                                  Print Narrii
                                                                         U.S. POSTAGE
                                                                             PAID
                                                                         ROUND ROCK.TX
                                                                             78664
                                                                         APR 24, 15
                                                                            AMOUNT
        7D1N   34^0 DDDE   Dfl57   5h30       UNtTEDST&TES
                                              POSTAL SERVICE.
                                                    1000
                                                                            $8.66
                                                                 78711   00113871-02
                                          ~                     ~ "
      §u~ir        o                      -W5
                             inc^    *
.--
          ^v           *, 7^7//